   Case 2:17-cv-00451-MHT-SMD Document 18 Filed 07/08/20 Page 1 of 2



  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


DARRELL BERNARD EATON,             )
                                   )
     Petitioner,                   )
                                   )         CIVIL ACTION NO.
     v.                            )           2:17cv451-MHT
                                   )                (WO)
WALTER MYERS, et al.,              )
                                   )
     Respondents.                  )

                              JUDGMENT

    In accordance with the memorandum opinion entered

this date, it is the ORDER, JUDGMENT, and DECREE of the

court:

    (1) The       United         States      Magistrate        Judge's

recommendation (doc. no. 16) is adopted.

    (2) The petition for writ of habeas corpus (doc.

no. 1) is denied as time-barred.

    It is further ORDERED that costs are taxed against

petitioner, for which execution may issue.

    The clerk of the court is DIRECTED to enter this

document   on   the    civil     docket     as   a   final    judgment

pursuant   to   Rule   58   of    the     Federal    Rules   of   Civil
   Case 2:17-cv-00451-MHT-SMD Document 18 Filed 07/08/20 Page 2 of 2



Procedure.

    This case is closed.

    DONE, this the 8th day of July, 2020.

                                   /s/ Myron H. Thompson
                                UNITED STATES DISTRICT JUDGE
